Citation Nr: 0930356	
Decision Date: 08/13/09    Archive Date: 08/19/09

DOCKET NO.  08-08 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.

2.  Entitlement to a total rating based on individual 
unemployability (TDIU) due to service connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

C. Bruce, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1967 to October 
1969.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas.  In that decision, the RO continued a 30 
percent disability rating for PTSD.  During the pendency of 
the appeal, the RO increased the evaluation for PTSD to 50 
percent, effective February 21, 2007, the date the veteran 
reopened his claim.

Because less than the maximum available benefit for a 
schedular PTSD rating was awarded the issue is properly 
before the Board.  See AB v. Brown, 6 Vet. App. 35 (1993).  

Ordinarily, a claim raised during the adjudication of an 
appeal on another issue would be referred to the agency of 
original jurisdiction for appropriate evidentiary and 
procedural development.  However, according to VA General 
Counsel, the question of TDIU entitlement may be considered 
as a component of an appealed increased rating claim if the 
TDIU claim is based solely upon the disability or 
disabilities that are the subject of the increased rating 
claim.  See VAOGCPREC 6-96.  VA General Counsel opinions are 
binding on the Board.  See 38 U.S.C.A. § 7104(c) (West 2002); 
38 C.F.R. § 14.507 (2006).  Because service connection is not 
in effect for any disability other than PTSD, the Board 
concludes that it does have jurisdiction over the issue of 
the Veteran's entitlement to TDIU.  Accordingly, that issue 
has been added, as listed above.  See also Roberson v. 
Principi, 251 F.3d 1378 (Fed. Cir. 2001) [a separate, formal 
claim is not required in cases where an informal claim for 
TDIU has been reasonably raised]; see also VAOPGCPREC 12-2001 
(July 6, 2001) [further expansion on the concept of when an 
informal claim for TDIU has been submitted].

The Veteran testified at a video hearing before the 
undersigned in March 2009.  A transcript of the hearing is 
associated with the claims file and has been reviewed.


FINDINGS OF FACT

1.  The evidence of record shows anxious and depressed mood; 
difficulty sleeping; difficulty in adapting to stressful 
situations; irritability, obsessive and ritualistic behavior; 
frequent panic attacks; transient suicidal ideation; impaired 
impulse control; and an inability to establish and maintain 
effective relationships, but does not show that the 
symptomatology associated with the Veteran's service-
connected PTSD more closely approximates total occupational 
and social impairment due to such symptoms as:  gross 
impairment in thought processes or communication; persistent 
delusions, grossly inappropriate behavior; persistent danger 
of hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation as to time or place; and 
memory loss for names of close relatives, own occupation, or 
own name.

2.  The medical and other evidence of record tends to 
indicate the Veteran is unable to obtain and/or maintain 
substantially gainful employment due to his service-connected 
PTSD


CONCLUSIONS OF LAW

1.  The criteria for an evaluation of 70 percent, but not 
greater, for the Veteran's service-connected PTSD have been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.126, 4.130, Diagnostic 
Code 9411 (2008).

2.  The criteria for the establishment of a TDIU are met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.340, 4.3, 4.7, 4.16 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

As the Board's decision herein to grant both an increased 
evaluation for PTSD to a 70 percent disability rating and 
TDIU, is a full grant of the benefits sought on appeal, no 
further action is required to comply with the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), enacted November 9, 2000 (codified at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008)) 
and the implementing regulations.

Analysis

I.  PTSD

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2008).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2008). 

Where an increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is of primary concern.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).  VA's determination of 
the "present level" of a disability may result in a 
conclusion that the disability has undergone varying and 
distinct levels of severity throughout the entire time period 
the increased rating claim has been pending and, 
consequently, staged ratings are appropriate for an increased 
rating claim when the factual findings show distinct time 
periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007). 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2008).

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2006) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
the service medical records and all other evidence of record 
pertaining to the history of the Veteran's service- connected 
disability.  The Board has found nothing in the historical 
record that would lead to the conclusion that the current 
evidence of record is not adequate for rating purposes.  The 
Board is of the opinion that this case presents no 
evidentiary considerations, except as noted below, that would 
warrant an exposition of the remote clinical history and 
findings pertaining to the disability at issue.

In considering the severity of a disability, it is essential 
to trace the medical history of the Veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2008).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of any disability present.  38 C.F.R. § 4.2; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the Veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).


Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2008).

In evaluating this appeal, the Board has considered whether 
staged ratings are appropriate.  See Hart v. Mansfield, 21 
Vet. App. 505 (2007).  For reasons discussed in more detail 
below, the Board finds that the competent evidence 
demonstrates that the severity of the Veteran's service- 
connected disability is sufficient to warrant a 70 percent 
disability rating for the entire appeal period.  

The Veteran's PTSD is evaluated pursuant to 38 C.F.R. § 
4.130, Diagnostic Code 9411 (2008).  Under that diagnostic 
code, a 10 percent rating is warranted when there is 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or; symptoms controlled by continuous medication.

A 30 percent rating is warranted when there is occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  38 C.F.R. 
§ 4.130, General Rating Formula for Mental Disorders (2008).

A 50 percent rating is assigned when there is evidence of 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.  

A 70 percent rating is prescribed when there is evidence of 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); and inability to establish and 
maintain effective relationships.  Id.  

A 100 percent rating is prescribed when there is evidence of 
total occupational and social impairment due to such symptoms 
as: gross impairment in thought processes or communication; 
persistent delusions or hallucinations, grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation as to time or place; and memory loss for names 
of close relatives, own occupation, or own name.  Id.  

In addition to evidence regarding the Veteran's 
symptomatology and its impact on his social and occupational 
functioning, the evidence of record contains a Global 
Assessment of Functioning (GAF) score.  The GAF is a scale 
reflecting the "'psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness'" from 0 to 100, with 100 representing superior 
functioning in a wide range of activities and no psychiatric 
symptoms.  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) 
(quoting DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS 32 (4th ed. 1994)).  

GAF scores ranging between 61 to 70 reflect some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, and has some 
meaningful interpersonal relationships.  Scores ranging from 
51 to 60 reflect more moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).  Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  Scores ranging from 31 to 40 reflect 
some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant) or 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work; child frequently beats up other children, is defiant 
at home, and is failing at school).  See Quick Reference to 
the Diagnostic Criteria from DSM-IV at 47 (American 
Psychiatric Association 1994) ("QRDC DSM-IV").

The Board notes that GAF scores are just one component of the 
Veteran's disability picture, and that it does not have a 
'formula' that it follows in assigning evaluations.  Rather, 
the Board considers the Veteran's entire disability picture, 
including GAF scores.  Under such circumstances Veterans with 
identical GAF scores may be assigned different evaluations 
based on each individual's symptomatology and level of 
functioning.  Furthermore, the Board need not accept a GAF 
score as probative.  See Evans v. West, 12 Vet. App. 22, 30 
(1998), citing Owens v. Brown, 7 Vet. App. 429, 433 (1995) 
(it is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same and, in so doing, the 
Board may accept one medical opinion and reject others).

The Board has carefully reviewed the medical and lay evidence 
of record and concludes that the Veteran's service-connected 
PTSD is characteristic of impairment sufficient to warrant a 
70 percent disability rating.  

The Veteran was assigned a 50 percent disability evaluation 
for PTSD for the period since February 21, 2007.  Under the 
relevant diagnostic code, as stated above, a 50 percent 
rating is assigned when the Veteran exhibits evidence of 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran meets the criteria for an increase to a 70 percent 
evaluation, but no more, for PTSD for the entire appeal 
period.  The Veteran was afforded a Compensation and Pension 
(C&P) examination in March 2007.  This examination report 
indicates that the Veteran's PTSD is characterized by an 
anxious and depressed mood; nightmares, intrusive thoughts 
and flashbacks; hypervigilance; restricted affect, impairment 
of thought process, concentration issues, short-term memory 
problems, transient suicidal ideation, severe social 
dysfunction to include almost total social isolation; and 
frequent panic attacks.  As will be discussed in more detail 
below, such symptoms warrant a disability rating of 70 
percent.

The Board observes that a higher rating is not warranted 
because the competent evidence of record does not demonstrate 
that the Veteran's symptomatology most closely approximates a 
100 percent evaluation or higher.  In this regard, the Board 
notes that the Veteran's medical records do not contain 
evidence which supports a finding that he has gross 
impairment in thought processes or communication, grossly 
inappropriate behavior, disorientation as to time or place, 
or memory loss for names of close relatives, own occupation, 
or own name.  The Board notes that the March 2007 C&P 
examiner reported that the Veteran has transient suicidal 
thoughts, but there is no evidence that supports that the 
Veteran presents as posing a persistent danger of hurting 
himself or others.  As such, the Board notes that as the 
Veteran does not meet the majority of the criteria for the 
higher evaluation, an evaluation of 100 percent is 
unwarranted.  

As noted above, the Veteran was afforded a C&P examination in 
March 2007.  At this examination the Veteran presented with 
difficulty sleeping due to nightmares and flashbacks and 
intrusive thoughts.  His mood was anxious and depressed, his 
affect restricted, and the Veteran was hypervigilant.  The 
examiner noted that the Veteran showed severe social 
dysfunction and isolation.  The Board notes that the 
Veteran's hygiene was good, as was his long-term memory, but 
the Veteran did reveal problems with his short-term memory.  
The Veteran exhibited transient suicidal ideation and 
multiple panic attacks weekly.  He did not reveal that he was 
suffering from hallucinations or delusions or speech that was 
intermittently illogical, obscure, or irrelevant.  However, 
the Veteran's symptomatology including:  use of obsessional 
rituals, near-continuous anxiety and depression, frequent 
panic attacks, impaired impulse control (anger outbursts), 
difficulty in adapting to stressful circumstances and 
inability to establish and maintain effective relationships 
is sufficient to warrant a 70 percent disability rating.  

In addition to C&P examination reports, the claims folder 
contained additional VA treatment records including a mental 
health clinic examination dated February 2007 and a January 
2008 follow-up report, which both noted that the Veteran 
presented with a depressed mood with a congruent affect, poor 
insight and impulse control problems.  The Veteran further 
reported sleep impairment due to nightmares and intrusive 
thoughts.  The Veteran also reported almost total social 
isolation and that he had not worked in several years and had 
only been able to hold a job for two to three months at a 
time when he did work.  Difficulty in adapting to stressful 
circumstances (including work or a worklike setting) and an 
inability to establish and maintain effective relationships 
are symptomatic of a 70 percent disability rating.

As for evidence of inability to establish and maintain 
effective work and social relationships, a symptom which, as 
noted above, suggests a 70 percent rating or higher, the 
Board notes, that the Veteran reported at his March 2009 
travel board hearing that he has been unemployed since 1994 
due to his emotional difficulties and difficulties in dealing 
with other people.  In fact, the Veteran states that even 
when he did work it was part-time in construction work and he 
only worked there for 6 months before being fired for getting 
into a verbal confrontation with his supervisors.  In 
addition, the evidence of record demonstrates that the 
Veteran does not successfully maintain familial relationships 
or friendships.  The Veteran has seven children and he stated 
at his hearing that he doesn't see any of them except one son 
who visits once a week for 10-15 minutes.  The Veteran stated 
at the March 2007 C&P examination that he had a relationship 
with one daughter, but not with any of his other children.  
The Veteran reports currently having no friends, and while he 
will occasionally get involved with a girlfriend for brief 
periods of time, the relationships never last very long.  The 
Veteran reports almost complete isolation from other people.  
The Board again notes that an inability to establish and 
maintain effective relationships is symptomatology associated 
with a 70 percent disability rating.

While the evidence of record indicates that the Veteran is 
able to perform many activities of daily living, he has 
transient suicidal ideation, impaired impulse control, and he 
is having more and more difficulty dealing with other people 
in stressful situations.  In addition, the Veteran has 
displayed obsessive and ritualistic behavior.  Thus, the 
Board concludes that the Veteran's overall disability picture 
for the entire appeal period most closely approximates that 
contemplated by a 70 percent evaluation.

Additionally, the Board notes that the Veteran was assigned 
GAF score of 47 by the examiner in a February 2007 VA mental 
health clinic evaluation report, a GAF score of 46 in the 
March 2007 C&P examination, and a GAF score of 50 in a 
January 2008 mental health clinic follow-up report, all of 
which indicate that the Veteran has some serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  Upon review of the competent evidence, the 
Board finds that the GAF scores of 46, 47, and 50 are 
consistent with the medical evidence of record that addresses 
the Veteran's actual symptoms and level of functioning.  The 
Board notes that the medical evidence more typically exhibits 
serious symptoms or severe obsessional rituals and serious 
impairment in social and occupational functioning.  
Accordingly, such characterization more closely approximates 
the schedular criteria associated with a 70 percent 
evaluation for the Veteran's PTSD.

As a final note, the Board acknowledges the Veteran's own 
statements that he is entitled to higher disability ratings.  
The Board must consider the entire evidence of record when 
analyzing the criteria laid out in the ratings schedule.  
However, while the Board notes that the Veteran is competent 
to provide evidence regarding symptomatology, he is not 
competent to provide an opinion regarding the severity of his 
symptomatology.  Such evidence must come from a medical 
professional.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

Based on the foregoing, the Board finds that symptomatology 
associated with the Veteran's PTSD more nearly approximates 
the schedular criteria associated with a 70 percent 
disability rating for the appeal period.  Therefore, the 
Board finds that a 70 percent rating on a schedular basis is 
therefore warranted and is appropriate for the entire appeal 
period.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Under the above circumstances, the Board finds that the 
evidence is in favor of the Veteran's claim for an increased 
evaluation for PTSD for the entire appeal period, but a 
preponderance of the evidence, based upon the above analysis, 
is against a higher evaluation than is assigned herein.  
Additionally, the Board has considered the benefit of the 
doubt rule and determined that the claim must be granted.  38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).

II. TDIU

Entitlement to TDIU requires the presence of impairment so 
severe that it is impossible for the average person to follow 
a substantially gainful occupation.  Consideration may be 
given to the Veteran's level of education, special training 
and previous work experience in arriving at a conclusion, but 
not to his age or to the impairment caused by nonservice-
connected disabilities.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2008).  In reaching 
such a determination, the central inquiry is "whether the 
Veteran's service-connected disabilities alone are of 
sufficient severity to produce unemployability."  Hatlestad 
v. Brown, 5 Vet. App. 524, 529 (1993).

The law provides that a total disability rating may be 
assigned where the schedular rating is less than total, when 
the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities, provided that, if there is only one 
such disability, this disability shall be ratable at 60 
percent or more, or if there are two or more disabilities, 
there shall be at least one disability ratable at 40 percent 
or more, and sufficient additional disability to bring the 
combined rating to 70 percent or more.  See 38 C.F.R. 
§ 4.16(a).

The Veteran is service-connected for PTSD, which is rated as 
70 percent disabling.  Thus, he meets the criteria for 
schedular consideration of TDIU.  See 38 C.F.R. § 4.16(a) 
(2008).  For reasons stated immediately below, the Board 
finds that the evidence of record demonstrates that the 
Veteran's service-connected PTSD renders him unable to secure 
and follow a substantially gainful occupation.  

The symptomatology associated with the Veteran's service-
connected PTSD has been described in some detail above in 
connection with the first issue on appeal.  The Board will 
not belabor the point that the Veteran's anxiety, obsessional 
and ritualistic behavior, and problems interacting with 
others appropriately evidences difficulty adapting to a 
worklike setting, as such has already been detailed in the 
discussion of the increased rating claim above.  Of 
particular significance, however, are  the statements at the 
March 2009 hearing and the February 2007 mental health clinic 
report that note that the Veteran has not been able to work 
since 1994 because  mental issues, impaired impulse control 
and the stress of working with other people.  In addition, 
GAF scores have consistently reflected PTSD symptoms of such 
severity as to result in the Veteran's inability to obtain 
and retain employment.

In short, the medical and other evidence of record is in 
equipoise with respect to whether the Veteran's service-
connected PTSD is productive of serious symptomatology which 
can be said to preclude employability.  Based on the above 
analysis, the Board concludes that in resolving all doubt in 
the Veteran's behalf a grant of TDIU is warranted under 38 
C.F.R. § 4.16(a).  The benefit sought on appeal is 
accordingly granted.

ORDER

Entitlement to an increased evaluation of 70 percent, but not 
greater, for service-connected PTSD is granted.

Entitlement to a TDIU is granted, subject to the law and 
regulations applicable to 


the payment of monetary benefits.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


